


109 HR 5744 IH: Securing

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5744
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Shadegg (for
			 himself, Mr. Hoekstra,
			 Mr. Tiahrt,
			 Mr. McCaul of Texas,
			 Mr. Shimkus,
			 Mr. Pence,
			 Mr. Doolittle,
			 Mr. Flake,
			 Mr. Campbell of California, and
			 Mr. Conaway) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to increase
		  competitiveness in the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Securing Knowledge, Innovation,
			 and Leadership Act of 2006 or the SKIL Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Access to high skilled foreign workers
					Sec. 101. H–1B visa holders.
					Sec. 102. Market-based visa limits.
					Title II—Retaining foreign workers educated in the United
				States
					Sec. 201. United States educated immigrants.
					Sec. 202. Immigrant visa backlog reduction.
					Sec. 203. Student visa reform.
					Sec. 204. L–1 visa holders subject to visa backlog.
					Sec. 205. Retaining workers subject to green card
				backlog.
					Title III—Business facilitation through immigration
				reform
					Sec. 301. Streamlining the adjudication process for established
				employers.
					Sec. 302. Providing premium processing of employment-based visa
				petitions.
					Sec. 303. Eliminating procedural delays in labor certification
				process.
					Title IV—Miscellaneous
					Sec. 401. Completion of background and security
				checks.
					Sec. 402. Visa revalidation.
					Sec. 403. Severability.
					Sec. 404. Constitutional authority.
				
			IAccess to high
			 skilled foreign workers
			101.H–1B visa
			 holders
				(a)In
			 generalSection 214(g)(5) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(g)(5)) is amended—
					(1)in subparagraph
			 (B)—
						(A)by striking
			 nonprofit research and inserting
			 nonprofit;
						(B)by inserting
			 Federal, State, or local before governmental;
			 and
						(C)by striking
			 or at the end;
						(2)in subparagraph
			 (C)—
						(A)by striking
			 a United States institution of higher education (as defined in section
			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), and
			 inserting an institution of higher education in a foreign
			 country,; and
						(B)by striking the
			 period at the end and inserting a semicolon;
						(3)by adding at the
			 end, the following new subparagraphs:
						
							(D)has earned a master's or higher degree
				from a United States institution of higher education (as defined in section
				101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));
							(E)has been awarded medical specialty
				certification based on post-doctoral training and experience in the United
				States;
				or
							.
					(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply to any petition or visa
			 application pending on the date of enactment of this Act and any petition or
			 visa application filed on or after such date.
				102.Market-based
			 visa limitsSection 214(g) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking (beginning with fiscal year
			 1992); and
					(B)in subparagraph
			 (A)—
						(i)in
			 clause (vi) by striking and;
						(ii)in
			 clause (vii), by striking each succeeding fiscal year; or and
			 inserting each of fiscal years 2004, 2005, and 2006;; and
						(iii)by
			 adding after clause (vii) the following:
							
								(viii)115,000 in the
				first fiscal year beginning after the date of the enactment of the Securing
				Knowledge, Innovation, and Leadership Act of 2006; and
								(ix)the number
				calculated under paragraph (9) in each fiscal year after the year described in
				clause (viii);
				or
								;
						(2)in paragraph (5),
			 as amended by section 101(a), in the matter preceding subparagraph (A), by
			 inserting 101(a)(15)(H)(i)(b1) or section after under
			 section;
				(3)in paragraph (8),
			 by striking subparagraphs (B)(iv) and (D);
				(4)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively; and
				(5)by inserting after
			 paragraph (8) the following:
					
						(9)If the numerical
				limitation in paragraph (1)(A)—
							(A)is reached during
				a given fiscal year, the numerical limitation under paragraph (1)(A)(ix) for
				the subsequent fiscal year shall be equal to 120 percent of the numerical
				limitation of the given fiscal year; or
							(B)is not reached
				during a given fiscal year, the numerical limitation under paragraph (1)(A)(ix)
				for the subsequent fiscal year shall be equal to the numerical limitation of
				the given fiscal
				year.
							.
				IIRetaining foreign
			 workers educated in the United States
			201.United States
			 educated immigrants
				(a)In
			 generalSection 201(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
					
						(F)Aliens who have
				earned a master's or higher degree from an accredited United States
				university.
						(G)Aliens who have
				been awarded medical specialty certification based on post-doctoral training
				and experience in the United States preceding their application for an
				immigrant visa under section 203(b).
						(H)Aliens who will
				perform labor in shortage occupations designated by the Secretary of Labor for
				blanket certification under section 212(a)(5)(A) as lacking sufficient United
				States workers able, willing, qualified, and available for such occupations and
				for which the employment of aliens will not adversely affect the terms and
				conditions of similarly employed United States workers.
						(I)Aliens who have
				earned a master's degree or higher in science, technology, engineering, or math
				and have been working in a related field in the United States in a nonimmigrant
				status during the 3-year period preceding their application for an immigrant
				visa under section 203(b).
						(J)Aliens described
				in subparagraph (A) or (B) of section 203(b)(1) or who have received a national
				interest waiver under section 203(b)(2)(B).
						(K)The spouse and
				minor children of an alien who is admitted as an employment-based immigrant
				under section
				203(b).
						.
				(b)Labor
			 certificationsSection 212(a)(5)(A)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(5)(A)(ii)) is amended—
					(1)by striking
			 or at the end of subclause (I);
					(2)by striking the
			 period at the end of subclause (II) and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(I)is a member of the
				professions and has a master's degree or higher from an accredited United
				States university or has been awarded medical specialty certification based on
				post-doctoral training and experience in the United
				States.
							.
					202.Immigrant visa
			 backlog reductionSection
			 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to
			 read as follows:
				
					(d)Worldwide level
				of employment-Based immigrantsThe worldwide level of employment-based
				immigrants under this subsection for a fiscal year is equal to the sum
				of—
						(1)290,000;
						(2)the difference between—
							(A)the maximum number of visas authorized to
				be issued under this subsection during the previous fiscal year; and
							(B)the number of such visas issued during the
				previous fiscal year; and
							(3)the difference between—
							(A)the maximum number of visas authorized to
				be issued under this subsection during fiscal years 2001 through 2005 and the
				number of visa numbers issued under this subsection during those fiscal years;
				and
							(B)the number of visas calculated under clause
				(i) that were issued after fiscal year
				2005.
							.
			203.Student visa
			 reform
				(a)In
			 generalSection 101(a)(15)(F) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(F)) is amended to read as follows:
					
						(F)an alien—
							(i)who—
								(I)is a bona fide student qualified to
				pursue a full course of study in mathematics, engineering, technology, or the
				sciences leading to a bachelors or graduate degree and who seeks to enter the
				United States for the purpose of pursuing such a course of study consistent
				with section 214(m) at an institution of higher education (as defined by
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in the
				United States, particularly designated by the alien and approved by the
				Secretary of Homeland Security, after consultation with the Secretary of
				Education, which institution or place of study shall have agreed to report to
				the Secretary the termination of attendance of each nonimmigrant student, and
				if any such institution of learning or place of study fails to make reports
				promptly the approval shall be withdrawn; or
								(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I) for a period or
				periods of not more than 24 months;
								(ii)who—
								(I)has a residence in a foreign country
				which the alien has no intention of abandoning, who is a bona fide student
				qualified to pursue a full course of study, and who seeks to enter the United
				States temporarily and solely for the purpose of pursuing such a course of
				study consistent with section 214(m) at an established college, university,
				seminary, conservatory, academic high school, elementary school, or other
				academic institution or in a language training program in the United States,
				particularly designated by the alien and approved by the Secretary of Homeland
				Security, after consultation with the Secretary of Education, which institution
				or place of study shall have agreed to report to the Secretary the termination
				of attendance of each nonimmigrant student, and if any such institution of
				learning or place of study fails to make reports promptly the approval shall be
				withdrawn; or
								(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I) for a period or
				periods of not more than 24 months;
								(iii)who is the spouse or minor child
				of an alien described in clause (i) or (ii) if accompanying or following to
				join such an alien; or
							(iv)who—
								(I)is a national of Canada or Mexico, who
				maintains actual residence and place of abode in the country of nationality,
				who is described in clause (i) or (ii) except that the alien's qualifications
				for and actual course of study may be full or part-time, and who commutes to
				the United States institution or place of study from Canada or Mexico;
				or
								(II)is engaged in temporary employment for
				optional practical training related to such the student’s area of study
				following completion of the course of study described in subclause (I) for a
				period or periods of not more than 24
				months;
								.
				(b)AdmissionSection
			 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by
			 inserting (F)(i), before (L) or (V).
				(c)Conforming
			 amendmentSection 214(m)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(m)(1)) is amended, in the matter preceding subparagraph (A),
			 by striking (i) or and inserting (i), (ii), or
			 (iv).
				204.L–1 visa
			 holders subject to visa backlogSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)) is amended by adding at the end the
			 following new subparagraph:
				
					(G)The limitations contained in
				subparagraph (D) with respect to the duration of authorized stay shall not
				apply to any nonimmigrant alien previously issued a visa or otherwise provided
				nonimmigrant status under section 101(a)(15)(L) on whose behalf a petition
				under section 204(b) to accord the alien immigrant status under section 203(b),
				or an application for labor certification (if such certification is required
				for the alien to obtain status under such section 203(b)) has been filed, if
				365 days or more have elapsed since such filing. The Secretary of Homeland
				Security shall extend the stay of an alien who qualifies for an exemption under
				this subparagraph until such time as a final decision is made on the alien's
				lawful permanent
				residence.
					.
			205.Retaining
			 workers subject to green card backlog
				(a)Adjustment of
			 status
					(1)In
			 generalSection 245(a) of the Immigration and Nationality Act (8
			 U.S.C. 1255(a)) is amended to read as follows:
						
							(a)Eligibility
								(1)In
				generalThe status of an alien who was inspected and admitted or
				paroled into the United States or the status of any other alien having an
				approved petition for classification under subparagraph (A)(iii), (A)(iv),
				(B)(ii), or (B)(iii) of section 204(a)(1) may be adjusted by the Secretary of
				Homeland Security or the Attorney General, in the discretion of the Secretary
				or the Attorney General under such regulations as the Secretary or Attorney
				General may prescribe, to that of an alien lawfully admitted for permanent
				residence if—
									(A)the alien makes an
				application for such adjustment;
									(B)the alien is
				eligible to receive an immigrant visa and is admissible to the United States
				for permanent residence; and
									(C)an immigrant visa is
				immediately available to the alien at the time the application is filed.
									(2)Supplemental
				feeAn application under paragraph (1) that is based on a
				petition approved or approvable under subparagraph (E) or (F) of section
				204(a)(1) may be filed without regard to the limitation set forth in paragraph
				(1)(C) if a supplemental fee of $500 is paid by the principal alien at the time
				the application is filed. A supplemental fee may not be required for any
				dependent alien accompanying or following to join the principal alien.
								(3)Visa
				availabilityAn application for adjustment filed under this
				paragraph may not be approved until such time as an immigrant visa become
				available.
								.
					(b)Use of
			 feesSection 286(v)(1) (8 U.S.C. 1356(v)(1)) is amended by
			 inserting before the period at the end and the fees collected under
			 section 245(a)(2)..
				IIIBusiness
			 facilitation through immigration reform
			301.Streamlining
			 the adjudication process for established employersSection
			 214(c) of the Immigration and Nationality Act (8. U.S.C. 1184) is amended by
			 adding at the end the following new paragraph:
				
					(1)Not later than 180 days after the
				date of the enactment of the Securing
				Knowledge, Innovation, and Leadership Act of 2006, the Secretary
				of Homeland Security shall establish a pre-certification procedure for
				employers who file multiple petitions described in this subsection or section
				203(b). Such precertification procedure shall enable an employer to avoid
				repeatedly submitting documentation that is common to multiple petitions and
				establish through a single filing criteria relating to the employer and the
				offered employment
				opportunity.
					.
			302.Providing
			 premium processing of employment-based visa petitions
				(a)In
			 generalPursuant to section 286(u) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(u)), the Secretary of Homeland Security shall
			 establish and collect a fee for premium processing of employment-based
			 immigrant petitions.
				(b)AppealsPursuant
			 to such section 286(u), the Secretary of Homeland Security shall establish and
			 collect a fee for premium processing of an administrative appeal of any
			 decision on a permanent employment-based immigrant petition.
				303.Eliminating
			 procedural delays in labor certification process
				(a)Prevailing wage
			 rate
					(1)Requirement to
			 provideThe Secretary of Labor shall provide prevailing wage
			 determinations to employers seeking a labor certification for aliens pursuant
			 to part 656 of title 20, Code of Federal Regulation (or any successor
			 regulation). The Secretary may not delegate this function to any agency of a
			 State.
					(2)Schedule for
			 determinationExcept as provided in paragraph (3), the Secretary
			 of Labor shall provide a response to an employer's request for a prevailing
			 wage determination in no more than 20 calendar days from the date of receipt of
			 such request. If the Secretary fails to reply during such 20-day period, then
			 the wage proposed by the employer shall be the valid prevailing wage
			 rate.
					(3)Use of
			 surveysThe Secretary of Labor shall accept an alternative wage
			 survey provided by the employer unless the Secretary determines that the wage
			 component of the Occupational Employment Statistics Survey is more accurate for
			 the occupation in the labor market area.
					(b)Placement of job
			 orderThe Secretary of Labor shall maintain a website with links
			 to the official website of each workforce agency of a State, and such official
			 website shall contain instructions on the filing of a job order in order to
			 satisfy the job order requirements of section 656.17(e)(1) of title 20, Code of
			 Federal Regulation (or any successor regulation).
				(c)Technical
			 correctionsThe Secretary of Labor shall establish a process by
			 which employers seeking certification under section 212(a)(5) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(5)), as amended by section
			 201(b), may make technical corrections to applications in order to avoid
			 requiring employers to conduct additional recruitment to correct an initial
			 technical error. A technical error shall include any error that would not have
			 a material effect on the validity of the employer’s recruitment of able,
			 willing, and qualified United States workers.
				(d)Administrative
			 appealsMotions to
			 reconsider, and administrative appeals of, a denial of a permanent labor
			 certification application, shall be decided by the Secretary of Labor not later
			 than 60 days after the date of the filing of such motion or such appeal.
				(e)Applications
			 under previous systemNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Labor shall process and issue decisions on all applications for permanent
			 alien labor certification that were filed prior to March 28, 2005.
				(f)Effective
			 dateThe provisions of this
			 section shall take effect 90 days after the date of enactment of this Act,
			 whether or not the Secretary of Labor has amended the regulations at part 656
			 of title 20, Code of Federal Regulation to implement such changes.
				IVMiscellaneous
			401.Completion of
			 background and security checksSection 103 of the Immigration and
			 Nationality Act (8 U.S.C. 1103) is amended by adding at the end the following
			 new subsection:
				
					(i)Requirement for
				background checksNotwithstanding any other provision of law,
				until appropriate background and security checks, as determined by the
				Secretary of Homeland Security, have been completed, and the information
				provided to and assessed by the official with jurisdiction to grant or issue
				the benefit or documentation, on an in camera basis as may be necessary with
				respect to classified, law enforcement, or other information that cannot be
				disclosed publicly, the Secretary of Homeland Security, the Attorney General,
				or any court may not—
						(1)grant or order the
				grant of adjustment of status of an alien to that of an alien lawfully admitted
				for permanent residence;
						(2)grant or order the
				grant of any other status, relief, protection from removal, or other benefit
				under the immigration laws; or
						(3)issue any
				documentation evidencing or related to such grant by the Secretary, the
				Attorney General, or any court.
						(j)Requirement To
				resolve fraud allegationsNotwithstanding any other provision of
				law, until any suspected or alleged fraud relating to the granting of any
				status (including the granting of adjustment of status), relief, protection
				from removal, or other benefit under this Act has been investigated and
				resolved, the Secretary of Homeland Security and the Attorney General may not
				be required to—
						(1)grant or order the
				grant of adjustment of status of an alien to that of an alien lawfully admitted
				for permanent residence;
						(2)grant or order the
				grant of any other status, relief, protection from removal, or other benefit
				under the immigration laws; or
						(3)issue any
				documentation evidencing or related to such grant by the Secretary, the
				Attorney General, or any court.
						(k)Prohibition of
				judicial enforcementNotwithstanding any other provision of law,
				no court may require any act described in subsection (i) or (j) to be completed
				by a certain time or award any relief for the failure to complete such
				acts.
					.
			402.Visa
			 revalidation
				(a)In
			 generalSection 222 of the Immigration and Nationality Act (8
			 U.S.C. 1202) is amended by adding at the end the following:
					
						(i)The Secretary of
				State shall permit an alien granted a nonimmigrant visa under subparagraph E,
				H, I, L, O, or P of section 101(a)(15) to apply for a renewal of such visa
				within the United States if—
							(1)such visa expired
				during the 12-month period ending on the date of such application;
							(2)the alien is
				seeking a nonimmigrant visa under the same subparagraph under which the alien
				had previously received a visa; and
							(3)the alien has
				complied with the immigration laws and regulations of the United
				States.
							.
				(b)Conforming
			 amendmentSection 222(h) of such Act is amended, in the matter
			 preceding subparagraph (1), by inserting and except as provided under
			 subsection (i), after Act.
				403.SeverabilityIf any provision of this Act, any amendment
			 by this Act, or the application of such provision or amendment to any person or
			 circumstance is held to be invalid for any reason, the remainder of this Act,
			 the amendments made by this Act, and the applications of such to any other
			 person or circumstance shall not be affected by such holding.
			404.Constitutional
			 authorityThe constitutional
			 authority on which this Act rests is the power of Congress to establish a
			 uniform rule of naturalization and authority to provide for the general welfare
			 of the United States as enumerated in article I, section 8 of the United States
			 Constitution.
			
